COLE CREDIT PROPERTY TRUSTIII, INC. SUPPLEMENT NO.5 DATED SEPTEMBER 23, 2011 TO THE PROSPECTUS DATED MAY 2, 2011 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property TrustIII, Inc. dated May2, 2011, Supplement No. 3 dated July 22, 2011, which superseded and replaced all previous supplements to the prospectus, and Supplement No. 4 dated August 16, 2011. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property TrustIII, Inc.; updates to our risk factors; recent real property investments; updates regarding the placement of debt on certain real property investments; and potential real property and other investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering on October 1, 2010. Of the 275,000,000shares registered pursuant to our follow-on offering, we are offering up to 250,000,000shares in our primary offering and up to 25,000,000shares pursuant to our distribution reinvestment plan. As of September 19, 2011, we had accepted investors’ subscriptions for, and issued, 120,620,871 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $1.2 billion. As of September 19, 2011, we had 154,379,129 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $3.4 billion in gross offering proceeds as of September 19, 2011. We currently expect to stop selling shares of our common stock in our primary offering on or about February 29, 2012.We intend to continue to sell shares of our common stock in this offering pursuant to our distribution reinvestment plan following the termination of our primary offering. The follow-on offering must be registered in every state in which we offer or sell shares, and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually. We reserve the right to terminate the offering at any time prior to the stated termination date. Update to Risk Factors The following information supersedes and replaces in its entirety the first sentence of the risk factor set forth in the fourth bullet point on the front cover of the prospectus. We have paid, and expect to continue to pay, distributions from sources other than cash flow from operations, including borrowings and proceeds from the sale of our securities or asset sales, and we have no limits on the amounts we may pay from such other sources. The following information supersedes and replaces in its entirety the first sentence of the risk factor set forth in thefourth bullet point in the “Prospectus Summary – Summary Risk Factors” on page 8 of the prospectus. We have paid, and expect to continue to pay, distributions from sources other than cash flow from operations, including borrowings and proceeds from the sale of our securities or asset sales, and we have no limits on the amounts we may pay from such other sources. The following information supersedes and replaces in its entirety the risk factor captioned “The offering price for our shares is not based on the book value or net asset value of our current or expected investments or our current or expected cash flow” appearing on page 29 of the prospectus. The offering price for our shares is not based on the book value or net asset value of our current or expected investments or our current or expected cash flow.Our board of directors intends to provide a reasonable estimate of the value of our shares within eighteen months after the end of this offering.Until such time as our board of directors determines a reasonable estimate of the value of our shares, the price of our shares is not intended to reflect the net asset value of our shares. The caption of the last risk factor appearing on page 29 of the prospectus is hereby superseded and replaced with the following: We have paid, and expect to continue to pay, some or all of our distributions from sources other than cash flow from operations, including borrowings and proceeds from the sale of our securities or asset sales. Payments of distributions from sources other than cash flows from operations may reduce the amount of capital we ultimately invest in real estate and may negatively impact the value of your investment. The caption of the first risk factor appearing on page 30 of the prospectus is hereby superseded and replaced with the following: Because we have paid, and expect to continue to pay, distributions from sources other than our cash flow from operations, distributions at any point in time may not reflect the current performance of our properties or our current operating cash flows. 2 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary— Description of Real Estate Investments” beginning on page9 of the prospectus. Description of Real Estate Investments Wholly-owned properties As of September 19, 2011, our investment portfolio consisted of 609 wholly-owned properties located in 43states, consisting of approximately 27.0million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. Properties acquired between August 12, 2011 and September 19, 2011 are listed below. Rentable Number of Square Purchase Property Description Type Tenants Tenant Feet (1) Price The Plaza at Power Marketplace II – Queen Creek, AZ Shopping Center 10 Various $ Walgreens – Dubuque, IA Drugstore 1 Walgreen Co. Walgreens – Cape Carteret, NC Drugstore 1 Walgreen Co. Kohl's – Brownsville, TX Department Store 1 Kohl's Illinois, Inc. Highlands Ranch – Highlands Ranch, CO Shopping Center 2 Ross Dress for Less, Inc./ Staples the Office Superstore, LLC Kingman Gateway – Kingman, AZ Shopping Center 2 Petsmart, Inc./ Ross Dress for Less, Inc. CVS/ Huntington Bank – Northville, MI Drugstore/ Professional Services 2 CVS 75124 MI, LLC/ The Huntington National Bank PLS Financial Services Portfolio – Various (2) Professional Services 11 PLS Financial Services, Inc. Kohl's Parkway Plaza – Napa, CA Shopping Center 6 Various Tractor Supply – Rincon, GA Specialty Retail 1 Tractor Supply Company Petsmart Headquarters – Phoenix, AZ Specialty Retail 1 Petsmart, Inc. Walgreens – Anthony, TX Drugstore 1 Walgreens Co. Dick's Sporting Goods – Charleston, SC Sporting Goods 1 Dick's Sporting Goods, Inc. LA Fitness – Avondale, AZ Fitness 1 LA Fitness International, LLC Walgreens – Union City, GA Drugstore 1 Walgreens Co. Lowe's – Miamisburg, OH Home Improvement 1 Lowe's Home Centers, Inc. CVS Portfolio – Various (3) Drugstore 3 Highland Park CVS, LLC/ Arizona CVS Stores, LLC $ Includes square feet of buildings that are on land subject to ground leases. The PLS Financial Services portfolio consists of 11 single-tenant retail properties located in Texas, Illinois, Wisconsin and Arizona, which were purchased under a sale-leaseback agreement. The properties are subject to a master lease. The CVS portfolio consists of three single-tenant retail properties located in Illinois and Arizona.The properties are subject to individual lease agreements with identical terms. 3 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 105 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of September 19, 2011, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 609 properties located in 43states, consisting of approximately 27.0million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. The properties generally were acquired through the use of proceeds from our initial public offering and our ongoing follow-on public offering of our common stock and notes payable. The following table summarizes properties acquired between August 12, 2011 and September 19, 2011 in order of acquisition date: Year Purchase Fees Paid to Initial Average Physical Property Description Date Acquired Built Price Sponsor (1) Yield (2) Yield (3) Occupancy The Plaza at Power Marketplace II – Queen Creek, AZ August 12, 2011 $ $ 9.59% 10.01% 92% Walgreens – Dubuque, IA August 12, 2011 7.10% 7.10% 100% Walgreens – Cape Carteret, NC August 15, 2011 7.09% 7.09% 100% Kohl's – Brownsville, TX August 16, 2011 N/A (4) 7.00% 7.43% 100% Highlands Ranch – Highlands Ranch, CO August 16, 2011 8.46% 8.72% 100% Kingman Gateway – Kingman, AZ August 16, 2011 8.84% 9.11% 100% CVS/ Huntington Bank – Northville, MI August 17, 2011 N/A (4) 7.52% 7.70% 100% PLS Financial Services Portfolio – Various (5) August 18, 2011 Various 8.40% 10.37% 100% Kohl's Parkway Plaza – Napa, CA August 23, 2011 7.10% 8.55% 97% Tractor Supply – Rincon, GA August 23, 2011 7.88% 8.98% 100% Petsmart Headquarters – Phoenix, AZ August 23, 2011 7.19% 8.26% 100% Walgreens – Anthony, TX August 29, 2011 7.01% 7.01% 100% Dick's Sporting Goods – Charleston, SC August 31, 2011 8.55% 8.71% 100% LA Fitness – Avondale, AZ August 31, 2011 8.90% 9.85% 100% Walgreens – Union City, GA September 9, 2011 7.15% 7.15% 100% Lowe's – Miamisburg, OH September 9, 2011 7.35% 7.07% 100% CVS Portfolio – Various (6) September 16, 2011 Various 7.00% 7.00% 100% $ $ Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition. For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page 75 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable. The majority of our properties are subject to triple net leases.Accordingly, our management believes that current annualized rental income is a more appropriate figure from which to calculate initial yield than net operating income. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates.The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable.The majority 4 of our properties are subject to triple net leases.Accordingly our management believes that average annual rental income is a more appropriate figure from which to calculate average yield than net operating income. Subject to ground lease and therefore year built is not applicable. The PLS Financial Services portfolio consists of 11 single-tenant retail properties located in Texas, Illinois, Wisconsin and Arizona, which were purchased under a sale-leaseback agreement. The properties are subject to a master lease. The CVS portfolio consists of three single-tenant retail properties located in Illinois and Arizona.The properties are subject to individual lease agreements with identical terms. Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: % of Total Total Base Rent Square Rentable Current per Feet Square Renewal Annual Base Square Property Major Tenants (1) Leased Feet Options (2) Rent Foot Lease Term (3) The Plaza at Power Marketplace II – Queen Creek, AZ LA Fitness International, LLC 63% 3/5 yr. $ $ 8/12/2011 9/30/2022 Walgreens – Dubuque, IA Walgreen Co. 100% 10/5 yr. 8/12/2011 4/30/2034 Walgreens – Cape Carteret, NC Walgreen Co. 100% 10/5 yr. 8/15/2011 4/30/2033 Kohl's – Brownsville, Kohl’s Illinois, Inc. — 100% 8/5 yr. 8/16/2011 1/31/2018 TX 2/1/2018 1/31/2028 Highlands Ranch – Ross Dress for Less, 59% 4/5 yr. 8/16/2011 1/31/2013 Highlands Ranch, Inc. 2/1/2013 1/31/2018 CO Staples the Office Superstore, LLC 41% 3/5 yr. 8/16/2011 9/30/2017 Kingman Gateway – Petsmart, Inc. 19,208 39% 4/5 yr. 8/16/2011 8/31/2017 Kingman, AZ Ross Dress for Less, 30,000 61% 4/5 yr. 8/16/2011 1/31/2013 Inc. 2/1/2013 1/31/2018 CVS/ Huntington Bank CVS 75124 MI, LLC — 82% 10/5 yr. 8/17/2011 1/31/2034 – Northville, MI The Huntington — 18% 4/5 yr. 8/17/2011 12/31/2017 National Bank 1/1/2018 12/31/2027 PLS Financial Services Portfolio – Various (7) PLS Financial Services, Inc. 100% 5/5 yr. 8/18/2011 3/17/2033 Kohl's Parkway Plaza – Napa, CA Kohl’s Department Stores, Inc. 88% 2/5 yr. 8/23/2011 7/31/2031 Tractor Supply – Tractor Supply 100% 4/5 yr. 8/23/2011 8/28/2012 Rincon, GA Company 8/29/2012 8/28/2017 8/29/2017 8/28/2022 Petsmart Headquarters – Phoenix, AZ Petsmart, Inc. 100% 5/5 yr. 8/23/2011 8/31/2023 Walgreens – Anthony, TX Walgreens Co. 100% 10/5 yr. 8/29/2011 12/31/2033 Dick's Sporting Goods – Charleston, SC Dick's Sporting Goods, Inc. 100% 3/5 yr. 8/31/2011 1/31/2021 LA Fitness – LA Fitness 100% 3/5 yr. 8/31/2011 10/31/2011 Avondale, AZ International, LLC 11/1/2011 10/31/2016 11/1/2016 10/31/2026 Walgreens – Union City, GA Walgreens Co. 100% 10/5 yr. 9/9/2011 8/31/2030 Lowe's – Miamisburg, Lowe's Home Centers, 100% 4/5 yr. 9/9/2011 7/31/2014 OH Inc. 8/1/2014 7/31/2024 CVS Portfolio – Various (11) Highland Part CVS, LLC/ Arizona CVS Stores, LLC 38,405 100% 10/5 yr. 9/16/2009 1/31/2035 5 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the previous five year period or 10% of the then-current annual base rent. Subject to ground lease. Percentage based on square feet of the building. The PLS Financial Services portfolio consists of 11 single-tenant retail properties located in Texas, Illinois, Wisconsin and Arizona, which were purchased under a sale-leaseback agreement. The properties are subject to a master lease.The annual base rent under the lease increases every year by 2% of the then-current annual base rent. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. The annual base rent under the lease increases every 30 months by approximately 7% of the then-current annual base rent. The annual base rent under the lease increases every five years by $22,500. The CVS portfolio consists of three single-tenant retail properties located in Illinois and Arizona.The properties are subject to individual lease agreements with identical terms. Update to the Placement of Debt on Certain Real Property Investments Wholly-owned properties The borrowing base under the Credit Facility was increased to approximately $700.0 million based on the underlying collateral pool. As of September 19, 2011, we had $385.0 million outstanding under the Credit Facility and $315.0 million available for borrowing. In addition, we executed a swap agreement on the Apollo – Phoenix, AZ property loan with JP Morgan Chase Bank, N.A. for $79.0 million, which had the effect of fixing the variable interest rate per annum to 4.29% effective June 2012 through the maturity date of the loan. Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of September 19, 2011, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Number of Approx. Square Total Annual % of Total Year Ending December 31, Leases Expiring Feet Expiring Base Rent Annual Base Rent 15 $ % 52 % 58 % 38 % 35 % 50 % 33 % 64 % 54 % 33 % 47 % $ % 6 Depreciable Tax Basis Wholly-owned and joint venture properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $189.2 million. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period, land improvements over a 20-year recovery period and furnishings and equipment over a 12-year recovery period using a straight-line method and a mid-month convention. The preliminary depreciable basis in the properties noted above is estimated, as of September 19, 2011, as follows: Wholly-owned Property Depreciable Tax Basis The Plaza at Power Marketplace II – Queen Creek, AZ $ Walgreens – Dubuque, IA Walgreens – Cape Carteret, NC Kohl's – Brownsville, TX — Highlands Ranch – Highlands Ranch, CO Kingman Gateway – Kingman, AZ CVS/ Huntington Bank – Northville, MI — PLS Financial Services Portfolio – Various Kohl's Parkway Plaza – Napa, CA Tractor Supply – Rincon, GA Petsmart Headquarters – Phoenix, AZ Walgreens – Anthony, TX Dick's Sporting Goods – Charleston, SC LA Fitness – Avondale, AZ Walgreens – Union City, GA Lowe's – Miamisburg, OH CVS Portfolio – Various $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 7 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Approximate Approximate Compensation to Property Expected Acquisition Date Purchase Price Sponsor (1) CarMax – Henderson, NV September 2011 $ $ Emdeon – Nashville, TN September 2011 Hobby Lobby – Logan, UT September 2011 Office Depot – Alvin, TX September 2011 Petsmart/ Hallmark – Cincinnati, OH September 2011 BJ's Wholesale Club Portfolio – Various (2) September 2011 Dimond Crossing – Anchorage, AL September 2011 Golden Corral – Independence, MO September 2011 Advance Auto – Brownstown, MI September 2011 Advance Auto – Romulus, MI September 2011 Advance Auto – Washington Township, MI September 2011 Best Buy – Southaven, MS September 2011 CVS – Cherry Hill, NJ October 2011 Walgreens – Xenia, OH October 2011 $ $ 8 Approximate fees paid to sponsor represent amounts payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. The BJ’s Wholesale Club Portfolio consists of 12 single-tenant properties located in Pennsylvania, Florida, Massachusetts, New Hampshire, New Jersey and Maryland.The properties are subject to a master lease. The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Number of Rentable Physical Property Tenants Tenant Square Feet (1) Occupancy CarMax – Henderson, NV 1 CarMax Auto Superstores West Coast, Inc. 100% Emdeon – Nashville, TN 1 Envoy, LLC 100% Hobby Lobby – Logan, UT 1 Hobby Lobby Stores, Inc. 100% Office Depot – Alvin, TX 1 Office Depot of Texas, LP 100% Petsmart/ Hallmark – Cincinnati, OH 2 Petsmart Inc./ Ann’s, Inc. 100% BJ's Wholesale Club Portfolio – Various (2) 12 BJ's Wholesale Club, Inc. 100% Dimond Crossing – Anchorage, AL 8 Various 100% Golden Corral – Independence, MO 1 Golden Corral Corporation 100% Advance Auto – Brownstown, MI 1 Advance Stores Company, Inc. 100% Advance Auto – Romulus, MI 1 Advance Stores Company, Inc. 100% Advance Auto – Washington Township, MI 1 Advance Stores Company, Inc. 100% Best Buy – Southaven, MS 1 Best Buy Stores, LP 100% CVS – Cherry Hill, NJ 1 New Jersey CVS Pharmacy, LLC 100% Walgreens – Xenia, OH 1 Walgreen Co. 100% Includes square feet of buildings that are on land subject to ground leases. The BJ’s Wholesale Club Portfolio consists of 12 single-tenant properties located in Pennsylvania, Florida, Massachusetts, New Hampshire, New Jersey and Maryland.The properties are subject to a master lease. 9 The table below provides leasing information for the major tenants at each property: Current Base Rent Renewal Annual Base per Square Property Major Tenants (1) Options (2) Rent Foot Lease Term (3) CarMax – Henderson, NV CarMax Auto Superstores West Coast, Inc. 4/5 yr. $ $ 11/25/2003 11/25/2028 Emdeon – Nashville, TN Envoy, LLC 2/5 yr. 9/16/2010 9/30/2025 Hobby Lobby – Logan, UT Hobby Lobby Stores, Inc. 3/5 yr. 5/1/2008 4/30/2015 5/1/2015 4/30/2020 Office Depot – Alvin, TX Office Depot of Texas, LP 4/5 yr. 5/19/2009 5/18/2014 5/19/2014 1/31/2022 Petsmart/ Hallmark – Petsmart, Inc. 4/5 yr. 3/22/1998 1/31/2022 Cincinnati, OH Ann’s, Inc. 1/5 yr. 7/7/1998 2/28/2014 BJ's Wholesale Club Portfolio – Various (6) BJ's Wholesale Club, Inc. 4/5 yr. 9/30/2011 10/1/2031 Dimond Crossing – Petsmart, Inc. 3/5 yr. 11/15/2010 11/30/2025 Anchorage, AL Bed Bath & Beyond, Inc. 4/5 yr. 4/20/2007 1/31/2018 Golden Corral – Independence, MO Golden Corral Corporation 4/5 yr. 10/1/2011 9/30/2026 Advance Auto – Brownstown, MI Advance Stores Company, Inc. 3/5 yr. 5/8/2008 5/31/2023 Advance Auto – Romulus, MI Advance Stores Company, Inc. 3/5 yr. 5/1/2008 4/30/2018 5/1/2018 5/31/2023 Advance Auto – Washington Township, MI Advance Stores Company, Inc. 3/5 yr. 2/19/2009 2/29/2024 Best Buy – Southaven, MS Best Buy Stores, LP 4/5 yr. 10/5/2007 1/31/2013 2/1/2013 1/31/2018 CVS – Cherry Hill, NJ New Jersey CVS Pharmacy, LLC 5/5 yr. 4/27/2011 1/31/2037 Walgreens – Xenia, OH Walgreen Co. 10/5 yr. 3/1/2009 2/28/2034 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the previous five year period or 7.5% of the then-current annual base rent. The annual base rent under the lease increases every year by 2.5% of the then-annual current base rent. The BJ’s Wholesale Club Portfolio consists of 12 single-tenant properties located in Pennsylvania, Florida, Massachusetts, New Hampshire, New Jersey and Maryland.The properties are subject to a master lease.The annual base rent under the lease increases annually by the lesser of the cumulative percentage increase in the Consumer Price Index or 2% of the then- current annual base rent. The annual base rent under the lease increases every five years by $51,236. The annual base rent under the lease increases every five years by 5% of the then-current annual base rent. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. We expect to purchase the properties with proceeds from our initial public offering and our ongoing follow-on offering of our common stock and available debt proceeds.We may use the properties as collateral in future financings. Potential Other Investments In September 2011, we entered into an investment advisory agreement (the Investment Agreement) with BlackRock Financial Management, Inc. (BlackRock) to provide investment advisory services to us. Under the Investment Agreement, we committed to acquire up to $100.0 million of commercial mortgage-backed securities (CMBS). The Investment Agreement contemplates that the CMBS purchases will be structured as co-investments between BlackRock and us. In addition, we may purchase CMBS outside of the Investment Agreement. 10
